Citation Nr: 9907120
Decision Date: 05/03/99	Archive Date: 06/24/99

DOCKET NO. 97-27 072A              DATE MAY 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

ORDER

The following corrections are made in a decision issued by the
Board in this case on March 17, 1999:

Page 7, delete the second and third paragraphs under the section
titled ORDER.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

Citation Nr: 9907120  
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-27 072A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of status post partial meniscectomy of the right 
knee.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of status post partial meniscectomy of the left 
knee.  

6.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  




REPRESENTATION

Appellant represented by:Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
August 1968.  

This appeal arose from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles California 
Regional Office (RO).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issues of entitlement to service connection for hearing 
loss and a back disorder, and entitlement to increased 
evaluations for the bilateral knee disabilities and 
hemorrhoids are addressed in the remand portion of this 
decision.  

In a May 1997 statement, the veteran made a reference to a 
claim for "Agent Orange."  This matter is referred to the 
RO for consideration.  




FINDING OF FACT

The veteran has tinnitus of the right ear which has been 
related, on the basis of competent medical authority, to 
noise exposure in service.  


CONCLUSION OF LAW

Right ear tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.303(d) 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that he served in an infantry 
unit and that he had service in Vietnam.  He received awards 
including the Vietnam Service Medal with star, the Vietnam 
Campaign Medal with device, and the Presidential Unit 
Citation.  

The veteran testified at hearing in November 1997.  He 
testified that in service he was with an infantry unit.  He 
testified that he was exposed to "bombing" for 11 years.  
He specified that he was exposed to bombs, mortars coming in, 
hand grenades going off, artillery fire, and the like.  He 
denied any bleeding from the ears but he testified that in 
service he had a sensation of a "bomb thing going off" in 
his ear that continued to present.  He did not recall a 
hearing examination at discharge.  He testified that if a 
person would complain too much in service they were called a 
"goldbricker."  


The veteran testified that after service he worked in an 
aluminum manufacturing plant, which was a noisy environment.  
He recalled that his hearing was tested at Kaiser Permanente 
in 1969 or 1970 and that he was told that he had some hearing 
loss.  He reported that at the beginning, the company 
"didn't push" hearing protection but that after seven to 
eight years they started issuing earplugs.  

On VA audiological examination in October 1996, the onset of 
right ear tinnitus was dated to the late 1960s.  The veteran 
reported 12 years service as an infantryman with exposure to 
noise from small arms fire, mortars and artillery.  The 
tinnitus was described as a noise similar to a chewing sound.  
It was described as moderately troubling.  Under the summary 
of test results, the examiner noted that the right ear had 
constant tinnitus.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for which 
service connection is sought must be considered on the basis 
of the places, types and circumstances of the veteran's 
service as shown by service records, the official history of 
each organization in which the veteran served, medical 
records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1998).  




With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  


Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and has determined that the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§5107(a); Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The 
Board is satisfied that all relevant facts have been 
adequately developed for the purposes of adjudicating the 
veteran's claim; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  Pertinent records have been received and all 
records identified by the veteran have been requested.  The 
veteran has also been provided with a VA examination to 
address his claim of tinnitus.  

The Board notes that the veteran served in an infantry unit 
in Vietnam.  Therefore his contention of loud noise exposure 
in service is credible.  He testified that he heard ringing 
in the right ear in service and that his ringing persisted 
since that time.  While the veteran did not complain of 
tinnitus in service and received no treatment for the 
condition, given the noise exposure he likely had, it is 
believable that he may have experienced tinnitus as 
contended.  On VA audiological examination, tinnitus was 
diagnosed, and the onset of tinnitus was ascribed to noise 
exposure in service.  

While the service medical records do not show treatment for, 
or complaints of tinnitus, and the veteran does appear to 
have had post service occupational noise exposure, the 
evidence regarding the etiology of tinnitus is at least 
equally balanced and in fact tends to support service 
inception.  The tinnitus could be related to service or to 
post service noise exposure, but the veteran testified that 
it started in service, and VA examination indicated that 
tinnitus had its onset in service (although this opinion 
seems to have been based primarily on the veteran's history).  
Affording the benefit of the doubt to the veteran, 
entitlement to service connection for tinnitus is granted.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to an increased evaluation for residuals, status 
post partial meniscectomy of the right knee is denied.  

Entitlement to an increased evaluation for residuals, status 
post partial meniscectomy of the left knee is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals) 
(hereinafter "the Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran had treatment of the back in service.  A lumbar 
strain was diagnosed.  On discharge no abnormality of the 
back was noted.  The veteran has current diagnoses of 
mechanical back pain secondary to degenerative changes at 
L4/5 and L5/S1.  

The veteran was provided with a VA examination but the 
examiner did not provide an opinion as to the etiology of the 
present back complaints.  Furthermore, it does not appear 
that the examiner had access to a full and accurate medical 
history.  There does appear to be some evidence of 
intercurrent injury after service.  

Post service private records from the 1990s note reinjuries 
when the veteran lifted something at home and pulled muscles 
in his back (1992), and when he bent over a sink (1996).  At 
the time of the 1996 injury the veteran reported recurrent 
problems with his back for about 15 years after an old 
injury.  If the veteran was only experiencing symptoms for 15 
years prior to 1996, this would place the symptoms well after 
the veteran's service.  

The veteran testified that after service his back hurt but he 
suggested that he tried to get along because he wanted to 
keep his job.  However he also testified that he hurt his 
back at work in or around 1990 while holding a piece of sheet 
metal.  He reported that after that time he continued to hurt 
his back, and after he was "downsized" in 1994, he filed a 
workers' compensation claim.  He reported that he received 
some compensation.  

In the opinion of the Board additional records, including any 
records pertaining to the veteran's work injury and workers' 
compensation proceedings are necessary to proper adjudication 
of the veteran's claim.  Also, a medical evaluation of the 
question of etiology based on an accurate history and all of 
the evidence of record is necessary for proper adjudication.  



With regard to the claim for entitlement to service 
connection for hearing loss, the veteran did not have a 
diagnosis of hearing loss in service; nor was there any 
medical evidence of hearing impairment during service.  
However, he did have service with an infantry unit, and there 
is some evidence of record that the veteran may have had 
combat exposure in Vietnam.  He has received a Presidential 
Unit Citation and he told a medical provider that he received 
a "combat ribbon."  The veteran's combat status should be 
clarified and the RO should readjudicate the claim with a 
discussion of 38 U.S.C.A. § 1154(b), if applicable given the 
facts.  

The matter of etiology of the veteran's current hearing 
disability is also obscured by the presence of post service 
noise exposure.  During a private audiological evaluation the 
veteran reported in service and occupational noise exposure.  
However, on VA examination, the veteran only reported noise 
exposure in service.  The veteran should be reexamined based 
on a full and accurate history of noise exposure and review 
of all relevant records.  

With respect to the claims for increased evaluations for the 
appellant's bilateral knee disabilities, the Board notes that 
the clinical findings reported with respect to each knee on 
VA examination in October 1996 are limited, and do not 
adequately evaluate the current state of the disabilities.  
The Court has held that in such cases, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Court has further held that when a diagnostic code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the claim for entitlement to an increased 
(compensable) evaluation for hemorrhoids, the Board notes 
that on the veteran's VA examination there was no apparent 
examination of the rectum and anus.  There were no specific 
findings addressing the rating criteria for evaluation of 
hemorrhoids.  Therefore, the veteran will have be reexamined 
in order for the claim to be properly adjudicated.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991) and to ensure that the 
veteran is afforded due process of law, 38 C.F.R. 
§§ 3.103(a), 20. 303 (1998), the Board is deferring 
adjudication of the remaining issues prepared and certified 
for appellate review pending a remand of the case to the RO 
for further action as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who have treated 
the veteran for his back disorder(s), 
bilateral knee disabilities, hearing 
loss, and hemorrhoids.  The veteran 
should also provide specific information 
regarding claims for workers' 
compensation benefits for injuries to the 
back.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The veteran should be provided with 
an opportunity to provide proof of 
combat, including but not limited to 
copies of awards or decorations 
indicative of combat.  


3.  After all factual development is 
completed to the extent feasible, the RO 
should arrange for VA examinations of the 
veteran by appropriate specialists for 
the purpose of ascertaining the nature 
and extent of severity of any back 
disorder(s) and hearing loss which may be 
present, and the extent of severity of 
the service-connected status post 
bilateral knee partial meniscectomies and 
hemorrhoids.  Any further indicated 
special studies should be conducted.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45,  4.59 (1998), 
and a separate copy of this remand must 
be made available to and reviewed by the 
appropriate examiners prior and pursuant 
to conduction and completion of the 
examinations and the examiners must 
annotate the examination reports in this 
regard.  

The orthopedic examiner should express an 
opinion as to the etiology of any current 
disorder(s) of the back diagnosed, 
especially with respect to whether any 
disorder(s) of the back is or are of 
service origin.  The examiner should 
discuss the significance of post service 
injuries to the back.  The orthopedic 
examiner address the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59 in 
evaluating the knees.  The audiologist 
should express an opinion as to the 
etiology of any hearing loss diagnosed.  
The audiologist should discuss the 
significance of post service occupational 
noise exposure.  Any opinions expressed 
must be accompanied by a complete 
rationale.  


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for hearing loss and a 
back disorder, and increased evaluations 
for the bilateral knee disabilities and 
hemorrhoids.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the veteran until he is notified by the RO.   



           
     RONALD R. BOSCH
     Member, Board of Veterans' Appeals



- 12 -


- 17 -


